20-3820
   United States v. Crews




                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT


                                         SUMMARY ORDER


RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 15th day of March, two thousand twenty-two.


   PRESENT:
              RICHARD J. SULLIVAN,
              EUNICE C. LEE,
              MYRNA PÉREZ,
                    Circuit Judges.
   _____________________________________
   UNITED STATES OF AMERICA,

                             Appellee,
                        v.                                               No. 20-3820
   JOHN CREWS, JR.,

                    Defendant-Appellant. ∗
   _____________________________________

   ∗
       The Clerk of Court is respectfully directed to amend the caption as reflected above.
For Appellant:                                INES MCGILLION, Ines McGillion Law
                                              Offices, PLLC, Putney, VT.
For Appellee:                                 BENJAMIN D. KLEIN (Karl Metzner, on
                                              the brief), Assistant United States
                                              Attorneys, for Damian Williams,
                                              United States Attorney for the
                                              Southern District of New York, New
                                              York, NY.

      Appeal from a judgment of the United States District Court for the Southern

District of New York (Vincent L. Briccetti, Judge).

      UPON       DUE    CONSIDERATION,            IT   IS   HEREBY     ORDERED,

ADJUDGED, AND DECREED that this appeal is DISMISSED.

      John Crews, Jr., appeals from a judgment of conviction following his

resentencing after a guilty plea to one count of conspiracy to commit Hobbs Act

robbery in violation of 18 U.S.C. § 1951. On appeal, Crews argues that the district

court wrongly concluded that the robbery conspiracy constituted a crime of

violence under Section 4B1.1 of the U.S. Sentencing Guidelines (the “Career

Offender Guideline”); he also contends that the district court miscalculated his

Criminal History Category. The government moves to dismiss the appeal based

on the appellate waiver in the parties’ plea agreement.

      The background and procedural history of this case, which are relevant to

this appeal, are as follows. On September 21, 2015, Crews pleaded guilty to one

                                          2
count of conspiracy to commit Hobbs Act robbery, and one count of brandishing

a firearm during and in relation to a crime of violence in violation of 18 U.S.C.

§ 924(c). The district court sentenced Crews to 204 months’ imprisonment – well

below the sentencing range of 262 to 327 months’ imprisonment that Crews had

stipulated to in his plea agreement (the “Stipulated Guidelines Range”).

Notwithstanding the appellate waiver, Crews appealed. This Court then held the

appeal in abeyance pending the Supreme Court’s resolution of several cases

concerning the constitutionality of section 924(c) and whether Hobbs Act

conspiracy could serve as a predicate crime of violence for a section 924(c) offense.

Following the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319

(2019), this Circuit held that section 924(c) convictions predicated on conspiracy to

commit Hobbs Act robbery were constitutionally infirm, see United States v. Barrett,

937 F.3d 126, 127 (2d Cir. 2019), prompting the government and Crews to jointly

move this Court to vacate Crews’s section 924(c) conviction and remand for

resentencing on his section 1951 conviction.       On remand, the district court

sentenced Crews to 168 months’ imprisonment, well below the sentencing range

of 262 to 327 months’ imprisonment stipulated to in the plea agreement. Crews

again appealed.



                                         3
      The government now argues that the appeal waiver contained in the plea

agreement is still valid and enforceable, notwithstanding the dismissal of the

section 924(c) count. According to that waiver, Crews agreed that he would “not

file a direct appeal [from,] nor bring a collateral challenge [to,] . . . any sentence

within or below the Stipulated Guidelines Range.”          App’x at 87.     We have

consistently held that “[w]aivers of the right to appeal a sentence are

presumptively enforceable.” United States v. Borden, 16 F.4th 351, 354 (2d Cir. 2021)

(quoting United States v. Arevalo, 628 F.3d 93, 98 (2d Cir. 2010)). Nevertheless, this

presumption can be defeated

             (1) where the “waiver was not made knowingly,
             voluntarily, and competently;” (2) where the sentence
             was “based on constitutionally impermissible factors,
             such as ethnic, racial or other prohibited biases;” (3)
             where the government breached the agreement
             containing the waiver; and (4) where the district court
             “failed to enunciate any rationale for the defendant’s
             sentence.”

United States v. Burden, 860 F.3d 45, 51 (2d Cir. 2017) (quoting United States v.

Gomez-Perez, 215 F.3d 315, 319 (2d Cir. 2000)).

      Crews argues in response that the government effectively waived

enforcement of the appellate waiver provision by declining to invoke it when

Crews filed his first appeal challenging his section 924(c) conviction; he therefore


                                          4
maintains that the government is prohibited from selectively enforcing the

appellate waiver in the instant appeal. Although not illogical, this argument has

already been considered and rejected by this Court. In Borden, the defendant – like

Crews – pleaded guilty to conspiracy to commit Hobbs Act robbery and the use

and carrying of a firearm in furtherance of that offense, in violation of

section 924(c). 16 F.4th at 353. After the district court sentenced the defendant, the

Supreme Court decided Davis, and the defendant then sought vacatur of the

section 924(c) conviction pursuant to 28 U.S.C. § 2255, despite the fact that his plea

agreement contained a waiver prohibiting appeals or collateral challenges. Id.

There, as here, the government consented to vacatur of the defendant’s

section 924(c) conviction, and following resentencing on the Hobbs Act count, the

defendant again appealed. Id. at 353–54. The Court dismissed the appeal, holding

“that under the circumstances of this case the appellate waiver provision remains

enforceable.” Id. at 353.

      As in Borden, the government’s decision to jointly move with Crews to

vacate his section 924(c) conviction was in Crews’s personal interest. Id. at 355.

Likewise, it furthered the interests of judicial economy and justice, because any

attempt to enforce the appellate waiver at that time “would likely have fueled

more litigation about the appeal waiver,” id. at 355 n.1, even though the parties

                                          5
agreed that Crews’s section 924(c) “conviction was constitutionally infirm” after

Barrett, id. at 355.       In addition, the parties’ joint motion to vacate Crews’s

section 924(c) conviction did not raise an issue that is closely linked to the issues

that he raises in this appeal. See id. As we noted in Borden, the question of whether

Hobbs Act robbery qualifies as a crime of violence under the Career Offender

Guideline is not closely linked to the vacatur of a section 924(c) conviction. Id.

Crews’s second argument on appeal – that the district court improperly

considered his prior New York state court youthful-offender adjudication in

calculating his Criminal History Category – is, if anything, even less closely related

to the vacatur of the section 924(c) count, cf. United States v. Ojeda, 946 F.3d 622,

629–30 (2d Cir. 2020), since analyzing the former requires interpreting the meaning

of “conviction” under Sections 4A1.1 and 4A1.2 of the Sentencing Guidelines,

while analyzing the latter involves determining whether the range of offense

conduct captured by the Hobbs Act robbery statute is too broad to qualify as a

predicate crime of violence under section 924(c).                Finally, the fact that the

government “seeks to dismiss all of [Crews’s] challenges on appeal” instead of

“pars[ing] related challenges” further counsels in favor of partially enforcing the

appellate waiver. Borden, 16 F.4th at 356. 1


1   At oral argument, the parties disputed whether, in a case where the government seeks partial
                                                6
       Crews nevertheless argues that the Supreme Court’s decision in Davis was

unforeseeable, making his appellate waiver unknowing and involuntary. He also

asserts that the government’s reliance on different Guidelines at resentencing was

akin to a material breach of the plea agreement, which would provide a separate

basis for disregarding the appeal waiver. See Burden, 860 F.3d at 51 (“[A]n appeal

waiver may be deemed unenforceable . . . where the ‘waiver was not made

knowingly, voluntarily, and competently;’ . . . [or] where the government breached

the agreement containing the waiver.” (quoting Gomez-Perez, 215 F.3d at 319)).

       But once again, our precedent forecloses Crews’s argument that his waiver

was not knowing or voluntary. “[A] defendant’s inability to foresee [a change in

the law] does not supply a basis for failing to enforce an appeal waiver. On the

contrary, the possibility of a favorable change in the law after a plea is simply one

of the risks that accompanies pleas and plea agreements.” Sanford v. United States,

841 F.3d 578, 580 (2d Cir. 2016) (internal quotation marks omitted) (quoting United

States v. Lee, 523 F.3d 104, 107 (2d Cir. 2008)).

       As for the asserted breach of the plea agreement, it can hardly be argued

that the government exceeded “the reasonable understanding and expectations of



enforcement of an appeal waiver, it or the defendant bears the burden of showing that the Borden
factors do or do not apply. We need not reach that question here, as the result would be the same
regardless of who bears the burden.
                                               7
the defendant,” Paradiso v. United States, 689 F.2d 28, 31 (2d Cir. 1982), merely by

advocating for the application of a Guidelines enhancement that was previously

inapplicable only because of Crews’s plea to the now-vacated section 924(c) count.

See U.S. Sent’g Guidelines Manual § 2k2.4, Application Note 4 (U.S. Sent’g

Comm’n 2021) (“If a sentence under this guideline is imposed in conjunction with

a sentence for an underlying offense, do not apply any specific offense

characteristic for the possession, brandishing, use, or discharge of a[] . . . firearm

when determining the sentence for the underlying offense.”).

      Furthermore, that Crews pleaded guilty to a section 924(c) firearm offense

in the plea agreement demonstrates that he had a “reasonable understanding and

expectation[]” that “the sentence for which he had bargained” included his use of

a firearm. United States v. Wilson, 920 F.3d 155, 158 (2d Cir. 2019) (quoting Paradiso,

689 F.2d at 31).    Thus, Probation’s inclusion of the firearm enhancement at

resentencing simply captured the firearm use that the plea agreement had clearly

contemplated. See, e.g., App’x at 81, 83. And in turn, the government’s support of

Probation’s recalculation of Crews’s Guidelines Range accords with the plea

agreement’s provision allowing the parties to “make all appropriate arguments”

when Probation calculates a Guidelines range different than the stipulated range.

App’x at 86. That is particularly true given that the government itself sought a

                                          8
sentence of 204 months’ imprisonment at resentencing, well below the Stipulated

Guidelines Range.

       For all these reasons, we conclude that the government’s support of the

specific firearm enhancements did not constitute a breach of the agreement. 2

       We have considered the other arguments Crews raises challenging

enforcement of the appellate waiver and find them to be without merit. We

conclude that Crews’s appellate waiver should be enforced in this appeal, and

therefore do not consider the other arguments that he now raises.

       Accordingly, we DISMISS this appeal.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




2 “In general, the remedy for a breached plea agreement is either to permit the plea to be
withdrawn or to order specific performance of the agreement.” Wilson, 920 F.3d at 168 (quoting
United States v. Vaval, 404 F.3d 144, 154 (2d Cir. 2005)). Crews has not indicated that he wants to
withdraw his plea, nor does he seek to be resentenced because of the government’s alleged
breach. Instead, Crews would have us find the government breached its commitment, but merely
excise a single provision, the appellate waiver, from the plea agreement as a result of this breach.
We need not reach whether we can fashion such a remedy since we have determined that the
government did not breach the plea agreement in the first place.
                                                 9